 



Exhibit 10.1
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Agreement”), is made as of March 1, 2006
(“Effective Date”), by and between MEGA MEDIA HOLDINGS, INC., a Delaware
corporation (“MMH”), WDLP LICENSING, INC., a Delaware corporation (“Mega-Sub”
and, together with MMH individually and collectively, “Debtor”), and WDLP
BROADCASTING COMPANY, LLC, a Delaware limited liability company, WDLP LICENSED
SUBSIDIARY, LLC, a Delaware limited liability company, ROBIN BROADCASTING
COMPANY, LLC, a Delaware limited liability company, and ROBIN LICENSED
SUBSIDIARY, LLC, a Delaware limited liability company (collectively, “Secured
Party”).
RECITALS
     A. MMH and Secured Party (together with certain Subsidiaries of Secured
Party) entered into an Asset Purchase Agreement dated as of July 12, 2005 (as
amended to the date hereof, the “Purchase Agreement”), providing, subject to the
terms and conditions thereof, for the sale of certain television stations and
related assets to Debtor. Pursuant to Amendment No. 3 to the Purchase Agreement
dated as of January 6, 2006, Mega-Sub, a wholly owned subsidiary of MMH, was
added as one of the buyers thereunder. Capitalized terms used herein without
definition have the identical meanings assigned to them in the Purchase
Agreement.
     B. Pursuant to the terms and conditions of the Purchase Agreement, as of
the Effective Date Debtor acquired the Assets and paid the Purchase Price, which
included delivery to Secured Party of a Secured Promissory Note dated as of the
Effective Date in the original principal amount of $18,500,000.00 (as the same
may be amended, restated, renewed, replaced, supplemented, extended or otherwise
modified from time to time, the “Note”); and
     C. It was a condition to the Closing that Debtor grant to Secured Party the
liens and security interests contemplated hereby. Debtor has agreed to enter
into this Agreement in order to grant such liens and security interests.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto hereby agree as follows:
     Section 1. The Security Interests and Related Rights.
     (a) Grant. In order to secure (i) the due and punctual payment of all
obligations, indebtedness and liabilities of Debtor to Secured Party under the
Note including, without limitation, any and all interest payable thereon at the
interest rates provided in the Note, regardless of the extent allowed as a claim
in any proceeding in respect of the bankruptcy, reorganization or insolvency of
Debtor (a “Reorganization”); (ii) the due and punctual payment and performance
of all indebtedness, liabilities and obligations of Debtor under this Agreement;
and (iii) the performance of all of the obligations of Debtor to Secured Party
contained in the

-1-



--------------------------------------------------------------------------------



 



Purchase Agreement and any of the Loan Documents contemplated by the Note (all
of the foregoing hereinafter collectively called the “Obligations”), Debtor
hereby grants to Secured Party:
          A. the rights and remedies provided in Section 8(d) of this Agreement
with respect to the Stations’ Licenses; and
          B. a continuing security interest in the following Assets purchased by
Debtor on the Effective Date pursuant to the Purchase Agreement (hereinafter the
Assets described in this part B. are collectively called the “Collateral”) upon
and subject to the terms and conditions set forth in this Agreement:
(1) the leasehold estates or license rights relating to the Stations under the
leases and licenses (“Real Property Leases”) which are identified on Exhibit A-2
attached hereto covering the premises (“Leased Real Property”) more particularly
described also on said Exhibit A-2, and all rights (including rights of refund
and offset relating to any post-Closing events), privileges and options in favor
of Debtor relating or pertaining to such Real Property Leases arising on and
after the Closing Date;
(2) the fixed and tangible personal property and equipment listed on Exhibit A-3
attached hereto (the “Tangible Assets”);
(3) the assignable rights in and under Intellectual Property owned by or
licensed to Secured Party immediately prior to the Effective Date consisting of
the Intellectual Property listed on Exhibit A-4 attached hereto, together with
goodwill and other intangible property, relating to, or used or useful in
connection with the operation of the Stations on the Effective Date, but not any
of the foregoing which constitute or are related to the Excluded Assets;
(4) all right, title and interest in, to, and under all Permits identified on
Exhibit A-5 attached hereto relating to, or used or useful in connection with
the operation of the Stations or relating to the use, operation or enjoyment of
the Assets;
(5) all right, title and interest of Debtor in, to and under the personal
property leases identified on Exhibit A-6 attached hereto, and all rights
(including rights of refund and offset relating to any post-Closing events),
privileges, deposits, claims, causes of action and options in favor of such
Debtor relating or pertaining to such Personal Property Leases;
(6) the contracts and agreements relating to the Stations which are identified
on Exhibit A-7 attached hereto (together with the Real Property Leases and the
Personal Property Leases, the “Assumed Contracts”);
(7) except as set out in Section 1.2 in the Purchase Agreement, all books,
records, papers and instruments that relate specifically to the other Assets,
including without limitation, programming information and studies, marketing and
demographic data, dealings with customers, vendors and suppliers of the
Stations, and including

-2-



--------------------------------------------------------------------------------



 



computerized books and records and other computerized storage media and the
software (including documentation and object and source codes) used in
connection therewith;
(8) all surveys, maps and building and machinery diagrams and plans of each
Seller relating to any of the Assets;
(10) all additional Real Property Leases in effect as of the Effective Date
between Secured Party, as sublessor or sublicensor, and Debtor as sublessee or
sublicense, covering the Leased Real Property described on Exhibit A-8 attached
hereto;
(11) all additions to and replacement parts installed into or as part of the
Tangible Assets and all replacements for damaged, disposed of or otherwise
non-usable Tangible Assets. For the avoidance of doubt, Collateral shall not
include new equipment, upgraded equipment and other tangible property acquired
for any purpose other than as a replacement or addition to Assets purchased
pursuant to the Purchase Agreement; and
(12). all proceeds and products of all of the foregoing, including without
limitation proceeds of insurance (subject to the rights of Debtor thereto
contained in this Agreement), whether now owned or hereafter acquired by Debtor
or in which Debtor may now have or hereafter acquire an interest.
     (b) Tangible Collateral; Post-Closing Collateral. All Collateral consisting
of equipment, inventory, fixtures or other tangible property is sometimes
hereinafter collectively called the “Tangible Collateral”. All Collateral under
Sections 1(a)B.(11) and (12) is sometimes hereinafter collectively called the
“Post-Closing Collateral”.
     (c) Security Interests. Subject to the terms and conditions of this
Agreement, including with respect to the rights of Secured Party under this
Agreement following an Event of Default, Secured Party and Debtor acknowledge
and agree that Debtor owns the Collateral and may use, control and manage the
Collateral in the operation of its business, and receive and use income, revenue
and profits arising therefrom and proceeds thereof. The security interests
granted pursuant to this Section 1 (collectively, the “Security Interests”) are
granted as security only and shall not subject Secured Party to, or transfer to
Secured Party, or in any way affect or modify, any obligation or liability of
Debtor under any of the Collateral or any transaction which gave rise thereto.
     (d) Scope of Security Interest. The Collateral is intended to consist of
all assets of Debtor described in Section 1(a)(B) above, whether or not within
the scope of Article 9 of the Uniform Commercial Code (“Article 9”), and whether
now owned, or hereafter arising or acquired as part of the Post-Closing
Collateral, and wherever located. Any term used in this Agreement and not
defined in this Agreement or the Purchase Agreement shall have the meaning given
such term in Article 9.
     Section 2. Filing; Further Assurances. Debtor will, at its expense,
execute, deliver, file and record (in such manner and form as Secured Party may
reasonably require), or authorize

-3-



--------------------------------------------------------------------------------



 



Secured Party to file and record, any financing statements (in a commercially
reasonable form), any carbon, photographic or other reproduction of a financing
statement or this Agreement (which the parties hereto agree shall be sufficient
as a financing statement hereunder), any specific assignments or other paper
that may be reasonably necessary or desirable, or that Secured Party may
reasonably request, in order to create, confirm, preserve, perfect or validate
any Security Interest or to enable Secured Party to exercise and enforce its
rights and remedies hereunder or under Applicable Law with respect to any of the
Collateral. Debtor hereby appoints Secured Party, which appointment is
irrevocable and coupled with an interest, as Debtor’s attorney-in-fact to
prepare, execute and file (with or without signatures) in the name and on behalf
of Debtor or otherwise such financing statements and/or other instruments or
recordings as Secured Party may at any time request or require with respect to
the Collateral and the Security Interests and Debtor hereby ratifies any such
financing statements filed by Secured Party prior to the Effective Date.
     Debtor shall at any time and from time to time, take such steps as Secured
Party may reasonably request for Secured Party to insure the continued
perfection and priority of the Security Interests in any of the Collateral and
of the preservation of Secured Party’s rights therein.
     Section 3. Representations and Warranties of Debtor. Debtor hereby
represents and warrants to Secured Party as follows:
          (a) Debtor is the sole and exclusive legal and equitable owner of all
right, title and interest in and has good and marketable title to all of the
Collateral and the Licenses as of the Effective Date, free from any Lien, other
than Permitted Liens, now or hereafter created.
          (b) Except for such financing statements as may be described in
Exhibit B attached hereto and except for financing statements reflecting Liens
not suffered by or otherwise arising by reason of any act or omission of Debtor
or Parent, no financing statement covering the Collateral is on file in any
public office as of the Effective Date, other than the financing statements
filed pursuant to this Agreement or filed prior to the Effective Date (which
prior filings are described in Exhibit B).
          (c) All additional information, representations and warranties
contained in Exhibit C attached hereto are true, accurate and complete in all
material respects on the Effective Date.
     Section 4. Covenants of Debtor. Debtor hereby covenants and agrees as
follows:
          (a) Debtor will use all commercially reasonable efforts to protect the
Collateral and the Licenses against all claims and demands of all persons at any
time claiming any Lien (other than Permitted Liens) therein;

-4-



--------------------------------------------------------------------------------



 



          (b) Debtor will provide Secured Party, as promptly as practical, but
in all events not later than ten (10) business days following the occurrence,
with written notice of (a) any change in the office where Debtor maintains its
books and records, or (b) the movement or location of any material portion of
the Collateral to or at any address other than as set forth in said Exhibit C
attached hereto;
          (c) Debtor will promptly pay any and all Taxes upon the Collateral, or
any other Taxes that otherwise impose a Lien upon the Collateral, prior to the
date penalties are attached thereto unless the Debtor is contesting such Taxes
in good faith by appropriate proceedings so long as payment of any such Taxes
shall be made before any of the Collateral shall be seized or sold in
satisfaction thereof;
          (d) Debtor will immediately notify Secured Party of any event causing
a substantial loss or diminution in the value of all or any material part of the
Collateral or the Licenses and the amount or an estimate of the amount of such
loss or diminution;
          (e) Debtor will have and maintain insurance at all times in accordance
with the provisions of this Agreement;
          (f) Debtor will not sell or offer to sell or otherwise assign,
transfer or dispose of the Collateral or any interest therein without the prior
written consent of Secured Party except as otherwise specifically permitted
under this Agreement;
          (g) Debtor shall have good and marketable title to all of the
Post-Closing Collateral as and when acquired or obtained, free from any Lien
other than Permitted Liens;
          (h) The Collateral and the Licenses shall be free from any Lien other
than Permitted Liens;
          (i) Debtor will keep the Collateral in good order and repair,
reasonable wear and tear excepted, and will not waste or destroy or dispose of
the Collateral or any part thereof, in each case except for the disposition of
Tangible Collateral undertaken in the ordinary course of business or as
otherwise permitted by this Agreement;
          (j) Debtor will not use the Collateral or the Licenses in violation in
any material respect of the Communications Laws or in violation in any material
respect of any other Applicable Law; and
          (k) Debtor will not change its name, identity or structure, except
after the delivery to Secured Party by Debtor of all documents and instruments
necessary for Secured Party to continue its first-priority perfected security
interest in the Collateral, the form and substance of which documents and
instruments shall be acceptable to Secured Party in Secured Party’s sole
discretion.

-5-



--------------------------------------------------------------------------------



 



     Section 5. Records Relating to Collateral. Debtor will keep its records
concerning the Collateral and the Licenses at Debtor’s executive office or one
or more of the other locations designated in Exhibit C attached hereto or at
such other place or places of business of which Secured Party may approve in
writing. Debtor will hold and preserve such records and will permit
representatives of Secured Party at any reasonable time during normal business
hours to examine and inspect the Collateral and to make abstracts from such
records in accordance with the terms of this Agreement, and will furnish to
Secured Party such information and reports regarding the Collateral as Secured
Party may from time to time reasonably request; provided, however, that so long
as no Event of Default has occurred and is continuing, Secured Party shall give
Debtor at least five (5) Business Days advance notice prior to the date of
examination or inspection.
     Section 6. General Authority. To the extent permitted by Applicable Law,
including, but not limited to, the Communications Laws, federal and state
securities laws and the rules and policies of the FCC, Debtor hereby appoints
Secured Party as Debtor’s lawful attorney, with full power of substitution, in
the name of Debtor, Secured Party, or otherwise, for the sole use and benefit of
Secured Party, but at Debtor’s expense, to exercise, all or any of the following
powers with respect to all or any of the Collateral during the existence and
continuation of any Event of Default (which power shall be in addition and
supplemental to any powers, rights and remedies of Secured Party described
herein or otherwise available to Secured Party under Applicable Law):
          (a) to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due;
          (b) to receive, take, endorse, assign and deliver all checks, notes,
drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by Secured Party;
          (c) to settle, compromise, initiate, prosecute or defend any action or
proceeding with respect thereto;
          (d) to sell, transfer, assign or otherwise deal in or with the same or
the proceeds or avails thereof, as fully and effectually as if Secured Party
were the absolute owner thereof;
          (e) to extend the time of payment of any or all thereof and to make
any allowance and other adjustments with reference thereto; and
          (f) to discharge any Taxes and Liens at any time placed thereon.
Such appointment as attorney is irrevocable and coupled with an interest.
     Section 7. Events of Default. Debtor shall be in default under this
Agreement upon the occurrence of any one of the following events (herein
referred to as an “Event of Default”):

-6-



--------------------------------------------------------------------------------



 



          (a) upon the close of Business on the tenth (10th) Business Day after
notice has been given by Secured Party to Debtor of any material default by
Debtor in the due observance or performance of any covenant or agreement
contained herein, if such default is not Cured (as defined below) within such
ten (10) Business Day period;
          (b) upon the close of business on the tenth (10th) Business Day after
notice has been given by Secured Party to Debtor of any material breach of any
representation or warranty contained in this Agreement when made or deemed to be
made, if such breach is not Cured within such ten (10) Business Day period;
          (c) the occurrence of any “Acceleration Event” under (and as defined
in) the Note or any event of default under the provisions of any agreement now
or hereafter securing or guarantying any of the Note, or of any agreement now or
hereafter evidencing or securing or guarantying any of the Obligations.
          “Cure” shall mean: (i) in respect of a covenant or agreement, the
doing of such action or ceasing of such prohibited action in all material
respects addressed by such covenant or agreement; (ii) in respect of a
representation or warranty, creating the state of affairs described in the
representation or warranty in all material respects; and (iii) if the default is
the breach of any obligation to maintain, preserve or protect the value of any
Tangible Collateral, and provided that such Tangible Collateral is not
reasonably necessary for Debtor to conduct its ordinary business operations, the
completion of either of the following actions: (A) making a prepayment to
Secured Party under the Note in an amount equal to Asset Value (as defined
below), or (B) depositing cash collateral in the amount equal to the Asset Value
in a control, lock-box or other account, and executing such documents and
instruments as shall be required by Secured Party, in its reasonable judgment,
so that Secured Party shall have a first priority Lien thereon (other than
Permitted Liens), in which case such cash shall also be Post-Closing Collateral.
As used herein, the term “Asset Value” shall mean the greater of (i) the
insurance proceeds, plus the amount of any applicable deductible, received or
receivable by Debtor for such Tangible Collateral, or (ii) an amount equal to
the replacement cost of such Tangible Collateral.
     Section 8. Remedies Upon Event of Default.
     (a) Subject to the limitations in Section 14 hereof, if an Event of Default
shall occur and be continuing, Secured Party may exercise all the rights and
remedies of a secured party under Article 9 (whether or not Article 9 is in
effect in the jurisdiction where such rights and remedies are exercised), but
solely with respect to the Collateral. Subject to the limitations in Section 14
hereof, without limitation of the foregoing, unless the Obligations shall have
been paid in full in cash, Secured Party may, without further demand,
advertisement or notice, except as expressly provided for in subsection (1) of
this Section 8(a),
     (1) Sell the Tangible Collateral, or any part or component thereof, in one
or more sales, at public or private sale or at any broker’s board or on any
securities exchange, conducted by any officer or agent of Secured Party, at a
place of business of Secured Party or elsewhere, for cash, upon credit or future
delivery, and at such price or prices as Secured Party shall, in its sole
discretion, determine, and, to the extent permitted

-7-



--------------------------------------------------------------------------------



 



by law, Secured Party may be the purchaser of any or all of the Tangible
Collateral so sold. Secured Party may require Debtor to assemble all or any part
of the Tangible Collateral and make it available to Secured Party at a place to
be designated by Secured Party which is reasonably convenient. Any holder of an
Obligation may be the purchaser of any or all of the Tangible Collateral so sold
at any public sale (or, if the Tangible Collateral is of a type customarily sold
in a recognized market or is of a type which is the subject of widely
distributed standard price quotations, at any private sale) and thereafter hold
the same absolutely free from any right or claim of whatsoever kind. Secured
Party is authorized, at any such sale, if it deems it advisable so to do, to
restrict the prospective bidders or purchasers of any of the Pledged Securities
to persons who will represent and agree that they are purchasing for their own
account for investment and not with a view to the distribution or sale of any of
such Pledged Securities. Upon any such sale, Secured Party shall have the right
to deliver, assign and transfer to the purchaser thereof the Tangible Collateral
so sold. Each purchaser (including Secured Party) at any such sale shall hold
the Tangible Collateral so sold absolutely free from any claim or right of
whatsoever kind, including, without limitation, any equity or right of
redemption of Debtor which Debtor, to the extent it may lawfully do so, hereby
specifically waives. Unless the Tangible Collateral to be sold is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party shall give Debtor at least ten (10) days’
written notice of its intention to make any such public or private sale or sales
at a broker’s board or on a securities exchange. Secured Party and Debtor agree
that such notice constitutes “reasonable notification” within the meaning of
Article 9. Such notice, in case of a public sale, shall state the place fixed
for such sale, and in case of sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Tangible Collateral, or the portion thereof so being sold,
will first be offered for sale at such board or exchange. Such notice, in case
of a private sale or disposition, shall state the time after which any private
sale or other intended disposition is to be made. Any such private sale shall be
held at such time or times within ordinary business hours and at such place or
places as Secured Party may fix in the notice of such sale. At any public or
private sale, the Tangible Collateral may be sold in one lot as an entirety or
in separate parcels, as Secured Party may determine. Secured Party shall not be
obligated to make any sale pursuant to any such notice. Secured Party may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for such sale, or any adjournment thereof, and any such sale may be made
at any time or place to which the same may be so adjourned without further
notice or publication. In case of any sale of all or any part of the Tangible
Collateral for credit or for future delivery, the Tangible Collateral so sold
may be retained by Secured Party until the selling price is paid by the
purchaser thereof, but Secured Party shall not incur any liability in case of
the failure of such purchaser to pay for the Tangible Collateral so sold, and in
case of any such failure, such Tangible Collateral may again be sold under and
pursuant to the provisions hereof; or
     (2) Subject to the limitations in Section 14 hereof, instead of exercising
the power of sale herein, proceed by a suit or suits at law or in equity to
foreclose the

-8-



--------------------------------------------------------------------------------



 



Security Interests and sell the Tangible Collateral, or any portion or component
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.
     (b) Subject to Section 14 hereof and the Communications Laws, Secured Party
as attorney-in-fact pursuant to Section 6 hereof may, in the name and stead of
Debtor, make and execute all conveyances, assignments and transfers of any
Tangible Collateral sold by or on behalf of the Secured Party in accordance with
this Agreement. Debtor shall, if so reasonably requested by Secured Party,
ratify and confirm any sale or sales by executing and delivering to Secured
Party, or to such purchaser or purchasers, all such instruments as may, in the
reasonable judgment of Secured Party, be advisable for such purpose.
     (c) The receipt by Secured Party of the purchase money paid at any such
sale made by it shall be a sufficient discharge therefor to any purchaser (other
than Secured Party) of the Tangible Collateral, or any portion thereof, sold as
aforesaid; and no such purchaser (or such purchaser’s representatives or
assigns) (other than Secured Party), after paying such purchase money and
receiving such receipt, shall be bound to see to the application of such
purchase money or any part thereof or in any manner whatsoever be answerable for
any loss, misapplication or nonapplication of any such purchase money, or any
part thereof, or be bound to inquire as to the authorization, necessity,
expediency or regularity of any such sale.
     (d) Subject to the limitations in Section 14 hereof, if an Event of Default
shall have occurred and be continuing, Debtor shall take any action which
Secured Party may reasonably request (consistent with the Communications Laws)
in order to transfer or assign all Licenses for operation and ownership of the
Stations, or relating to the Stations and the Licenses, to a receiver for the
Stations appointed by a court of competent jurisdiction (a “Receiver”). Secured
Party is specifically empowered to request that a court of competent
jurisdiction appoint a Receiver for the Stations, who promptly shall file a
Form 316 application with the FCC, seeking an involuntary transfer of control of
the Stations’ Licenses to the Receiver, in order that the Receiver may obtain a
binding purchase offer from a qualified, bona fide subsequent buyer to whom
control of the Stations’ Licenses ultimately shall be assigned or transferred,
subject to the prior approval of the FCC. Debtor agrees to cooperate to the
fullest extent in both any court proceeding appointing the Receiver and also in
the execution and filing with the FCC of the aforementioned Form 316 application
and, in the absence of such voluntary cooperation by Debtor, Secured Party may
enforce this provision by court order. Upon the occurrence and continuance of an
Event of Default, Debtor shall use its best efforts to cooperate and assist in
obtaining required approvals by the FCC, and any other Governmental Authority,
if required, for any actions or transactions contemplated by this Agreement and
any related agreements, including without limitation, the preparation, execution
and filing with the FCC of the assignor’s or transferor’s portion of any FCC
application for consent to the assignment or transfer of the Licenses.
     (e) The Receiver shall in addition have the power to dispose of the
Stations, the Licenses and the Collateral in any manner lawful in the
jurisdiction in which such Receiver’s appointment is confirmed, including the
power to conduct a public or private sale of the Stations, the Licenses and the
Collateral; provided, however, that the successful bidder at any such public or
private arm’s-length sale shall not acquire any License unless and until the
appropriate

-9-



--------------------------------------------------------------------------------



 



Governmental Authority shall first have granted its consent to such acquisition
(or such consent shall, for any other reason, no longer be required under
applicable law or regulation). Secured Party may bid at any such public or
private sale.
     (f) DEBTOR ACKNOWLEDGES THAT THE ASSIGNMENT OR TRANSFER OF THE LICENSES IS
INTEGRAL TO SECURED PARTY’S PROTECTION OF ITS RIGHTS, THAT THERE IS NO ADEQUATE
REMEDY AT LAW FOR FAILURE BY DEBTOR TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 8 AND THAT SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN DAMAGES,
AND THEREFORE AGREES THAT THE AGREEMENTS CONTAINED IN THIS SECTION 8 MAY BE
SPECIFICALLY ENFORCED SUBJECT TO ANY NECESSARY ACTION BY THE FCC UNDER THE
COMMUNICATIONS LAWS.
     (g) Notwithstanding anything herein contained to the contrary, Debtor’s
execution and delivery of this Agreement and any related agreements, prior to
Secured Party’s exercise of its remedies hereunder and the granting of FCC
approval therefor to the extent such consent is required by the Communications
Laws, (i) do not and will not constitute, create, or have the effect of
constituting or creating, directly or indirectly, actual or practical ownership
of Debtor by Secured Party, or control, affirmative or negative, direct or
indirect, by Secured Party over the programming, management, or any other aspect
of the operation of Debtor or any of its broadcast properties, which ownership
and control shall remain exclusively and at all times in Debtor; and (ii) do not
and shall not constitute the transfer, assignment, or disposition in any manner,
voluntarily or involuntarily, directly or indirectly, of any License at any time
issued by the FCC to Debtor or the transfer of control of Debtor within the
meaning of the Communications Laws, in any of the foregoing cases, unless and
until the provisions of this Agreement which are conditions to such transfer,
assignment or disposition of control of Debtor or the Licenses are met.
     (h) Notwithstanding any other provision of this Agreement or any related
agreements to the contrary, any foreclosure on, sale, transfer or other
disposition of, or the exercise of any right to vote or consent with respect to
the Licenses or any of the Collateral as provided herein or therein or any other
action taken or proposed to be taken by Secured Party hereunder or thereunder
which would affect the operational, voting, or other control of Debtor, shall be
pursuant to the Communications Laws, and, if and to the extent required thereby,
subject to the prior approval of the FCC; including, without limitation, that no
foreclosure on, or sale, or other transfer, or disposition of any of the
Tangible Collateral by Secured Party shall deprive the Debtor from the ability
to operate the Stations for such period of time until Debtor no longer holds
Licenses for the Stations.
     (i) All rights and remedies contained herein shall be separate and
cumulative and in addition to all other rights and remedies available to a
secured party under Applicable Law, and the exercise of one shall not in any way
limit or prejudice the exercise of any other such rights or remedies.

-10-



--------------------------------------------------------------------------------



 



     Section 9. Right of Secured Party to Use and Operate Tangible Collateral,
Etc. Upon the occurrence and during the continuance of an Event of Default, to
the extent permitted by Applicable Law, including, but not limited to, the
Communications Laws, and subject to Section 14 hereof, (a) Secured Party shall
have the right and power to take possession of all or any part of the Tangible
Collateral, and to exclude Debtor and all persons claiming under Debtor wholly
or partly therefrom, and thereafter to hold, store, and/or use, operate, manage
and control the same, (b) Secured Party may, from time to time, at the expense
of Debtor, make all such repairs, replacements, and alterations to and of the
Tangible Collateral as Secured Party may deem proper, subject to Section 14
hereof, and (c) Secured Party shall have the right to manage and control the
Tangible Collateral and to exercise all rights and powers of Debtor in respect
to the Tangible Collateral as Secured Party shall deem best, including the right
to enter into any and all such agreements with respect to the leasing and/or
operation of the Tangible Collateral or any part thereof as Secured Party may
deem fit and, subject to Section 14 hereof, to carry on the business in respect
to the Tangible Collateral; and Secured Party shall be entitled to collect and
receive all rents, issues, profits, fees, revenues and other income of the same
and every part thereof. Such rents, issues, profits, fees, revenues and other
income shall be applied to pay the expenses of holding and operating the
Tangible Collateral and of conducting the business thereof, and of all
maintenance, repairs, replacements, alterations, additions and improvements, and
to make all payments which Secured Party may be required or may elect to make,
if any, for taxes, assessments, insurance and other charges upon the Tangible
Collateral or any part thereof, and all other payments which Secured Party may
be required or authorized to make under any provision of this Agreement
(including legal costs and attorney’s fees). The remainder of such rents,
issues, profits, fees, revenues and other income shall be applied to the payment
of the Obligations in such order or priority as Secured Party shall determine
(subject to the provisions of Section 10 hereof) and, unless otherwise provided
by law or by a court of competent jurisdiction, any surplus shall be paid over
to Debtor.
     Section 10. Application of Collateral and Proceeds. The proceeds of any
sale of, or other realization upon, all or any part of the Collateral and the
Licenses shall be applied in the following order of priorities:
          (a) first, to pay the reasonable expenses of such sale or other
realization, including reasonable commission to Secured Party’s agent,
reasonable attorneys’ fees, and all costs and expenses, liabilities and advances
incurred or made by Secured Party in connection therewith, including without
limitation reasonable costs and expenses incurred in connection with any
Reorganization, and any other unreimbursed expenses for which Secured Party is
to be reimbursed pursuant to Section 11 hereof;
          (b) second, to the payment of all indebtedness, liabilities and
obligations of Debtor under the Note and the Purchase Agreement in accordance
with the terms thereof;
          (c) third, to the payment of the remaining Obligations in such order
of priority as Secured Party, in its sole discretion, shall determine; and

-11-



--------------------------------------------------------------------------------



 



          (d) finally, to pay to Debtor, or its successors and assigns, or as a
court of competent jurisdiction may direct, any surplus then remaining from such
proceeds.
     Section 11. Expenses; Secured Party’s Lien. Debtor will forthwith upon
demand pay to Secured Party: (a) the amount Secured Party has paid (i) in
respect of Taxes arising by reason of the Security Interests (including, without
limitation, any applicable transfer, intangible, recordation and personal
property Taxes but excluding Taxes in respect of Secured Party’s income and
profits) or (ii) in order to free any of the Collateral from any Lien thereon,
and (b) the amount of any and all reasonable costs and expenses (including,
without limitation, the reasonable fees and disbursements of its counsel and of
any agents not regularly in its employ) which Secured Party may incur in
connection with (i) any amendments or modifications to this Agreement or to the
Note, (ii) the collection, sale or other disposition of any of the Collateral
and the Licenses, (iii) the exercise by Secured Party of any of the rights and
powers conferred upon any of it hereunder, (iv) any Event of Default on Debtor’s
part hereunder, or (v) any Reorganization.
     Section 12. Survival of Obligations; Termination of Security Interests;
Release of Collateral. This Agreement and the warranties, representations,
agreements and covenants contained herein and in any certificates or instruments
delivered pursuant hereto shall survive the execution and delivery of the Note,
and shall continue for so long as any of the Obligations shall remain
outstanding. Upon the indefeasible repayment and performance in full of all the
Obligations, the Security Interests shall terminate and all rights to the
Collateral shall revert to Debtor, provided that the Security Interests shall be
reinstated with respect to any payment made or received by Secured Party in
respect of the Obligations which is subsequently voided as a fraudulent
conveyance, preference or otherwise. Upon such termination of the Security
Interests or release of Collateral, Secured Party will, at Debtor’s expense to
the extent permitted by law, execute and deliver to Debtor such documents and
instruments as reasonably necessary or as Debtor shall reasonably request to
evidence the termination of the Security Interests or the release of such
Collateral, and will transfer, assign and deliver to Debtor such Collateral
which is in the possession of the Secured Party, as the case may be.
     Section 13. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing and in the manner set
forth in the Note.
     Section 14. FCC and Other Approvals. Notwithstanding anything to the
contrary contained herein, including but not limited to Section 8 hereof,
Secured Party will not take any action pursuant to this Agreement which would
constitute or result in any assignment of any License or any transfer of control
of Debtor or any License, whether de jure or de facto, if such assignment or
transfer of control would require under then existing law (including, without
limitation, the Communications Laws), the prior approval of the FCC or any other
Governmental Authority, without first obtaining such approval. Secured Party’s
rights hereunder and under the other Security Documents are subject to all
applicable rules and regulations of all Governmental Authorities, including,
without limitation, the Communications Laws. Debtor agrees to take any action,
at Debtor’s sole cost and expense, which Secured Party may reasonably request in
order to obtain and enjoy the full rights and benefits granted to Secured Party
by this Agreement and each

-12-



--------------------------------------------------------------------------------



 



other agreement, instrument and document delivered to Secured Party in
connection herewith or in any document evidencing or securing the Collateral or
any of Secured Party’s remedies under Section 8(d), including specifically, at
Debtor’s sole cost and expense, the use of its best efforts to assist in
obtaining approval of the FCC and any other Governmental Authority for any
action or transaction contemplated by, and consistent with the terms of, this
Agreement which is then required by law, and specifically, without limitation,
upon request, to prepare, sign and file (or cause to be filed) with the FCC and
any other Governmental Authority the assignor’s or transferor’s portion of any
application or applications for consent to the assignment of any License or
transfer of control necessary or appropriate under the FCC’s and any other
Governmental Authority’s rules and regulations for approval of (a) any sale or
sales of property constituting the Collateral by Secured Party, or (b) any
assumption by Secured Party of voting rights or management rights in property
constituting the Collateral effected in accordance with the terms of this
Agreement.
     Section 15. Miscellaneous.
          (a) No failure on the part of Secured Party to exercise, and no delay
in exercising, and no course of dealing with respect to, any right, power or
remedy under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise by Secured Party of any right, power or remedy under
this Agreement preclude any other right, power or remedy. The remedies in this
Agreement are cumulative and are not exclusive of any other remedies provided by
law.
          (b) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF DELAWARE.
          (c) This Agreement may be executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same Agreement.
          (d) Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally but only by a statement in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.
          (e) Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
          (f) The headings in this Agreement are for the purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
          (g) Each reference herein to a Schedule or Exhibit refers to the item
identified separately in writing by the parties hereto as the described Schedule
or Exhibit to this Agreement. Each Schedule and Exhibit is incorporated herein
by this reference and made a part hereof.

-13-



--------------------------------------------------------------------------------



 



     Section 16. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, provided that, Debtor may not assign its obligations hereunder or
otherwise sell, transfer, encumber or otherwise dispose of the Collateral.
Without limiting the generality of the foregoing, Secured Party may (i) sell,
transfer, assign, pledge, or grant participation in any of its rights under,
this Security Agreement in whole or in part to any Person without notice,
without the requirement of obtaining any consent of Debtor and without affecting
Debtor’s liability hereunder, and (ii) concurrently therewith or at any time
thereafter, provide and forward to each purchaser, transferee, assignee, lender
or participant any and all documents and information which Secured Party now has
or may hereafter acquire relating to the Obligations, to Debtor, and to the
Collateral, whether furnished by Debtor or otherwise, as Secured Party
determines necessary or desirable. Debtor irrevocably waives any and all rights
it may have under any Applicable Law to prohibit such disclosure, including but
not limited to any right of privacy.
     Section 17. Inconsistencies. Any inconsistencies between the provisions of
this Agreement and the Note shall be governed by reference to the provisions of
the Note.
     Section 18. Consent to Jurisdiction; Waiver of Jury Trial.
          (a) DEBTOR, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND TO SUCH OTHER
COURTS OF SUCH OTHER JURISDICTIONS AS SECURED PARTY, AT ITS OPTION, MAY COMMENCE
A LEGAL ACTION AGAINST DEBTOR, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF ITS OBLIGATIONS ARISING
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EXPRESSLY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE, INCLUDING,
WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN
ADDITION, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, DEBTOR CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR U.S. CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO DEBTOR AT THE ADDRESS PROVIDED IN THE
NOTE. TO THE EXTENT THAT DEBTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, DEBTOR HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND

-14-



--------------------------------------------------------------------------------



 



THE OTHER LOAN DOCUMENTS TO THE MAXIMUM EXTENT PERMITTED BY LAW.
          (b) EACH OF DEBTOR AND SECURED PARTY HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY IN RESPECT OF ANY ACTION
BROUGHT ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
SECURED PARTY RELATING TO THE ADMINISTRATION OF THE FINANCING HEREUNDER OR THE
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREES THAT NONE OF THE PARTIES WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. DEBTOR CERTIFIES THAT NO REPRESENTATIVE OF
SECURED PARTY OR ATTORNEY OF SECURED PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
SECURED PARTY TO MAKE THE LOANS.
     Section 19. Taxes. All payments made by Debtor under this Agreement and the
Note shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other taxes,
assessments, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (all such taxes, assessments, levies, imposts, duties,
charges, fees, deductions and withholdings being hereinafter called “Taxes”);
provided, however, that the term “Taxes” shall not include net income taxes,
franchise taxes (imposed in lieu of net income taxes) and general intangibles
taxes (such as those imposed by the State of Florida) imposed on Secured Party
as a result of a present or former connection or nexus between the jurisdiction
of the government or taxing authority imposing such tax (or any political
subdivision or taxing authority thereof or therein) and Secured Party other than
that arising from Secured Party having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement, the Note
or any of the other Loan Documents.
     Section 20. Additional Affirmative Covenants. Debtor hereby covenants and
agrees to and with Secured Party that for so long as there remains outstanding
any of the Obligations, whether now existing or hereafter arising, Debtor shall:
     Section 20.01. Preservation of Assets; Compliance with Laws, Etc.
          (a) Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its corporate, partnership, or limited liability
company existence and all material Licenses and comply in every material respect
with all Communications Laws applicable to it and all other Applicable Laws.

-15-



--------------------------------------------------------------------------------



 



          (b) Renew each Real Property Lease on a timely basis in accordance
with its renewal terms or otherwise provide substitute real property leases
providing similar services and facilities as those provided by the Real Property
Leases; and
          (c) Preserve all the material portions of the Collateral used or
useful in the conduct of Debtor’s business and keep the same in working order
and condition (reasonable wear and tear and damage by fire or other casualty
excepted), and from time to time, make or cause to be made all repairs,
renewals, replacements, betterments and improvements thereto, so that the
business carried on in connection therewith may be conducted at all times in the
ordinary course.
     Section 20.02. Insurance.
          (a) Keep all of its insurable Collateral now or hereafter owned
adequately insured at all times against loss or damage by fire or other casualty
to the extent customary with respect to like properties of companies conducting
similar businesses (with extended coverage endorsement including hurricane,
tornado and wind damage coverage); maintain public liability, broadcasters’
liability and workers’ compensation insurance insuring Debtor to the extent
customary with respect to companies conducting similar businesses; maintain
workers’ compensation insurance as required by applicable state law, and
maintain business interruption insurance in a commercially reasonable amount,
all by financially sound and reputable insurers and furnish to Secured Party
satisfactory evidence of the same (including certification by the chief
executive officer or chief financial officer of Debtor of timely renewal of, and
timely payment of all insurance premiums payable under, all such policies);
notify Secured Party of any material change in the insurance maintained on its
properties after the date hereof and furnish Secured Party satisfactory evidence
of any such change; maintain insurance with respect to its tower, transmission
and/or studio facilities and related equipment in an amount equal to the full
replacement cost thereof; provide that each insurance policy pertaining to any
of its insurable properties shall:
          (1) name (A) Secured Party, as loss payee pursuant to a so-called
“standard mortgagee clause” or “Secured Party’s loss payable endorsement,” with
respect to property coverage, and (B) Secured Party, as additional insured, with
respect to general liability coverage; and
          (2) provide that the insurer(s) shall notify Secured Party of any
proposed cancellation of such policy at least thirty (30) days in advance
thereof (unless such proposed cancellation arises by reason of non-payment of
insurance premiums in which case such notice shall be given at least ten
(10) days in advance thereof) and that Secured Party will have the opportunity
to correct any deficiencies justifying such proposed cancellation.
          (b) In the event of a Casualty Event affecting any asset or property
of Debtor which constitutes Collateral (the “Damaged Property”) and provided
that no Event of Default shall have occurred and be continuing, Secured Party
will deliver to Debtor any Insurance Proceeds therefrom, if Debtor so elects
following notice thereof provided by Secured Party within ten (10) days of its
receipt of any Insurance Proceeds, provided, however that (i) Debtor

-16-



--------------------------------------------------------------------------------



 



shall use such proceeds for the restoration or replacement of the Damaged
Property within a commercially reasonable period of time, and (ii) Debtor shall
have demonstrated to the reasonable satisfaction of Secured Party that the
Damaged Property will be restored to substantially its previous condition or
will be replaced by substantially identical property or assets. If Debtor fails
to elect the disbursement of such Insurance Proceeds as provided in the
foregoing sentence within thirty (30) days following receipt of Secured Party’s
notice, Debtor shall be deemed to have elected that such Insurance Proceeds be
applied to the prepayment of the Note.
          (c) If Debtor receives any disbursements of Insurance Proceeds as
contemplated by Section 20.02(b), but fails to restore or replace the Damaged
Property within a commercially reasonable period of time, as required under
Section 20.02(b), then Debtor shall return all such disbursements to Secured
Party for application, together with the balance of any related Insurance
Proceeds not so disbursed, to the prepayment of the Note.
          (d) Secured Party upon the occurrence and during the existence of any
Event of Default, may elect to apply any Insurance Proceeds received by Secured
Party pursuant to this Section 20.02 to the replacement, restoration and/or
repair of the Damaged Property, in lieu of effecting the prepayment of the Note.
          (e) If Debtor or Secured Party elects to replace, restore and/or
repair the Damaged Property as provided in Section 20.02(b) or (d), the related
Insurance Proceeds (and any earnings thereon) shall be held by Secured Party and
shall be applied to the replacement, restoration and repair of the Damaged
Property and advanced by Secured Party in periodic installments upon compliance
by Debtor with such reasonable conditions to disbursement as may be imposed by
Secured Party, including, but not limited to, reasonable retention amounts and
receipt of lien releases and, if determined by Secured Party, disbursement of
such Insurance Proceeds jointly to Debtor and any contractors, subcontractors
and materialmen to whom payment is owed in connection with such repair,
replacement and/or restoration.
          (f) Following the occurrence and the continuance of any Event of
Default, Secured Party shall have no obligation to release any Insurance
Proceeds to Debtor as provided above and all such proceeds may be applied as
Secured Party determines, in its sole discretion.
          (g) With respect to any Casualty Event resulting in Insurance Proceeds
aggregating $150,000 or more, Secured Party shall be entitled at its option to
participate in any compromise, adjustment or settlement in connection with any
claims for damage or destruction under any policy or policies of insurance, and
Debtor shall, within five (5) Business Days after request therefor, reimburse
Secured Party for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and disbursements) incurred by Secured Party in connection with
such participation. Debtor shall not make any compromise, adjustment or
settlement in connection with any such claim without the approval of Secured
Party, which approval shall not be unreasonably withheld or delayed.

-17-



--------------------------------------------------------------------------------



 



          (h) To the extent, if any, that any improved real property (whether
owned or leased) of Debtor is situated in a flood zone designated as type “A,”
“B” or “V” by the U.S. Department of Housing and Urban Development, obtain and
maintain flood insurance in coverage and amount satisfactory to Secured Party.
     Section 20.03. Notice of Proceedings, Defaults, Adverse Change, Etc.
Promptly (and in any event within ten (10) Business Days after the discovery by
Debtor thereof) give written notice to Secured Party of (a) any proceedings
instituted or threatened against it by or in any federal, state or local court
or before any commission or other regulatory body, whether federal, state or
local (including, without limitation, any Specified Authority), which, if
adversely determined, could have a Material Adverse Effect; (b) any notices of
default received by Debtor (together with copies thereof, if requested by
Secured Party) with respect to any alleged default under or violation of any of
its material licenses, permits or franchises, including any License, or any of
the Assumed Contracts; and (c) the occurrence of any Event of Default.
     Section 20.04. Inspection. Permit employees, agents and representatives of
Secured Party to inspect, during normal business hours, its premises and its
books and records and to make abstracts or reproductions thereof, but only as
pertaining to the Collateral. In connection with any such inspections, Secured
Party will use reasonable efforts to avoid an unreasonable disruption of
Debtor’s businesses and, so long as no Event of Default has occurred and is
continuing, will give reasonable prior notice thereof of not less than five
(5) Business Days.
     Section 20.05. Additional Assurances. From time to time hereafter, and
without limiting the generality of any other similar provision contained in this
Agreement or in the Note:
          (a) execute and deliver or cause to be executed and delivered, such
additional instruments, certificates and documents, and take all such actions,
as Secured Party shall reasonably request for the purpose of implementing or
effectuating the provisions of this Agreement and the other Loan Documents;
          (b) at the request and direction of Secured Party, cooperate with
Secured Party from time to time in preparing, executing and/or filing and
recording such (i) timely continuation statements under the Uniform Commercial
Code with respect to Uniform Commercial Code Financing Statements filed under
this Agreement, (ii) new Uniform Commercial Code Financing Statements and (iii)
conforming amendments to the Loan Documents as shall be necessary from time to
time to reflect the passage of time and other changed circumstances and to
assure continued compliance with this Agreement and the other Loan Documents;
and
          (c) upon the exercise by Secured Party of any power, right, privilege
or remedy pursuant to this Agreement or any other Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, including, without limitation, any Specified Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that Secured Party may be so required to obtain.
Nothing contained in this Section 20.06 shall constitute a waiver of any Event
of Default arising from any Debtor’s failure to locate, deliver and/or file or
record any Loan Document, any consent

-18-



--------------------------------------------------------------------------------



 



of any Governmental Authority or other Person or any other document required
under this Agreement or any other Loan Document.
     Section 20.07. Renewal of Licenses. Renew the Licenses in a timely manner
and in accordance with all applicable provisions thereof.
     Section 21. Negative Covenants. Debtor covenants and agrees that for so
long as there remains outstanding any of the Obligations, whether now existing
or arising hereafter, unless Secured Party shall otherwise consent in writing,
Debtor will not directly or indirectly:
     Section 21.01. Liens. Create, incur, assume, suffer or permit to exist any
Lien of any nature whatsoever on any of the Collateral or the Licenses, other
than the following (collectively, the “Permitted Liens”):
          (a) Liens securing the payment of Taxes or other government charges or
levies either not yet due or the validity of which is being contested in good
faith by appropriate proceedings;
          (b) deposits under workers’ compensation, unemployment insurance and
social security laws, or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds, all arising in the ordinary course of
business;
          (c) Liens existing on the Effective Date which have been approved by
Secured Party as described on Exhibit E attached hereto;
          (d) Liens against Debtor imposed by law, such as vendors’, carriers’,
lessors’, warehouser’s or mechanics’ liens, incurred in good faith in the
ordinary course of business;
          (e) Liens arising out of a prejudgment attachment or a judgment or
award against Debtor with respect to which it shall currently be prosecuting an
appeal, a stay of execution pending such appeal having been secured, except any
such Lien arising in connection with a judgment, attachment or proceeding which
gives rise to an Event of Default;
          (f) Liens in favor of Secured Party securing the Obligations pursuant
to the Loan Documents;
          (g) zoning ordinances, restrictions, easements and minor
irregularities in title which do not and will not interfere with the occupation,
use and enjoyment by Debtor of the properties and assets subject thereto
constituting part of the Collateral in the normal course of its business as
presently conducted or materially impair the value of such properties and assets
for the purpose of such business; or
          (h) Liens existing on the Effective Date as set forth on Exhibit E not
suffered by or otherwise resulting from the acts or omissions of Debtor, Parent
or MMH.

-19-



--------------------------------------------------------------------------------



 



     Section 21.02. Disposition of Assets; Etc. A Disposition of the Collateral
to any Person, except for (a) Dispositions for fair market value of property
having an aggregate fair market value not to exceed $150,000 in any one year
(including the Disposition, without replacement, of Tangible Collateral which is
obsolete or no longer needed by Debtor in the conduct of its business) and
(b) the replacement of Tangible Collateral with other Tangible Collateral of at
least equal utility and value (provided that the Lien upon such newly acquired
Tangible Collateral securing the Obligations shall have the same priority in
favor of Secured Party as the Lien upon the replaced Tangible Collateral).
     Section 21.03. Sale and Leaseback. Enter into any arrangements, directly or
indirectly, with any Person whereby it shall sell or transfer any Collateral and
thereafter rent or lease back such Collateral.
     Section 21.04. Discontinued Operations. Discontinue the operations of the
Stations in accordance with the ordinary course of business and operations
existing as of the Effective Date except with respect to any Casualty Event
reasonably requiring same and then only for such period of time as may be
reasonably required to again commence operations.
     Section 21.05. Amendment of Certain Agreements, Etc. Amend or modify any
License except for any amendments or modifications (1) required by Applicable
Law; (2) required in connection with the renewal of any License, (3) which would
not materially change the rights, duties and obligations of Debtor under such
License, (4) which are based on Debtor’s good faith efforts to enhance or expand
service to a Station’s service area or (5) in the ordinary course of business.
     Section 22. Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular and to the
singular include the plural, references to any gender include any other gender,
the part includes the whole, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” References in this Agreement to “determination” by Secured
Party include good faith estimates by Secured Party (in the case of quantitative
determinations), and good faith beliefs by Secured Party (in the case of
qualitative determinations). The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless otherwise
specified. Any reference in this Agreement or any of the Loan Documents to this
Agreement or any of the Loan Documents includes any and all permitted
alterations, amendments, changes, extensions, modifications, renewals, or
supplements thereto or thereof, as applicable.
     Section 23. No Presumption Against Any Party. Neither this Agreement, any
of the Loan Documents, any other document, agreement, or instrument entered into
in connection herewith, nor any uncertainty or ambiguity herein or therein shall
be construed or resolved using any presumption against any party hereto, whether
under any rule of construction or otherwise. On the contrary, this Agreement,
the Loan Documents, and the other documents, instruments, and agreements entered
into in connection herewith have been reviewed by each of the parties

-20-



--------------------------------------------------------------------------------



 



and their counsel and shall be construed and interpreted according to the
ordinary meanings of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
     Section 24. Certain Definitions. In addition to the other definitions of
capitalized terms set forth in this Agreement, as used herein the following
terms have the following respective meanings:
Business Day: any day other than a Saturday, Sunday or legal holiday on which
banks in Miami, Florida, are open for the transaction of a substantial part of
their commercial banking business.
Casualty Event: any loss of, damage to, condemnation of or other taking of any
asset or property of a Person for which such Person receives Insurance Proceeds,
proceeds of a condemnation award or other compensation.
Communications Laws: the applicable provisions of the Communications Act of
1934, as amended or superceded from time to time, and the applicable published
rules, regulations, policies, and orders of the FCC (as defined herein), as any
may be promulgated, deleted or amended from time to time.
Disposition: any sale, lease, sale and leaseback, assignment, conveyance,
transfer, asset swap or other disposition of property.
GAAP: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other entity as may be approved by a
significant segment of the accounting profession, as in effect from time to
time, applied on a basis consistent with (a) the application of the same in
prior fiscal periods and (b) the accounting principles generally utilized in the
television broadcasting and other communications and broadcasting industries.
Governmental Authority: any nation or government, any state or other political
subdivision thereof and any entity exercising any executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.
Insurance Proceeds: with respect to any Casualty Event, any proceeds of
insurance, condemnation award or other compensation in respect thereof.
License: a license, authorization, permit, franchise or registration granted by
the FCC or any other Governmental Authority necessary or required for the
construction, ownership or operation of any Station, together with any
extensions or renewals thereof. The term “License” shall include each of the
Licenses set forth on Exhibit A-1.

-21-



--------------------------------------------------------------------------------



 



Lien: any mortgage, security interest, hypothecation, prior claim, charge, lien,
encumbrance or restriction on transfer of any kind, or priority, including
without limitation, liens and encumbrances in respect of unpaid taxes.
Material Adverse Effect: the occurrence of any event or circumstance (other than
events or occurrences affecting the television broadcasting industry or the
national economy generally) which, individually or in the aggregate with other
such circumstances, (a) has had, or could reasonably be expected to have, an
adverse effect on the validity or enforceability of this Agreement or any of the
other Loan Documents in any material respect, (b) has had, or could reasonably
be expected to have, an adverse effect on the condition (financial or
otherwise), business, results of operations, assets, income or properties of
Debtor or any other Person (other than Secured Party), in any material respect
or (c) has impaired or could reasonably be expected to impair in any material
respect, the ability of Debtor or any other Person (other than Secured Party) to
fulfill its obligations under this Agreement or any other Loan Document to which
Debtor is a party.
Person or person: any individual, corporation, partnership, limited liability
company, joint venture, trust, business unit, unincorporated organization, or
other organization, whether or not a legal entity, or any government or any
agency or political subdivision thereof.
Specified Authority: the FCC, the Federal Aviation Administration and all other
Governmental Authorities having jurisdiction over Debtor, the Stations and/or
any Licenses.
Station: a broadcast television station owned or programmed by Debtor or any of
its subsidiaries which consists of all of the properties and operating rights
constituting a complete, fully integrated system for transmitting television
signals from a transmitter site licensed by the FCC, together with all boosters
and translators and any other subcarriers ancillary thereto, without payment of
any fee by the Persons receiving such signals, including, without limitation,
WDLP-TV, WDLP-DT and WSBS-CA.
*The Next Page is the Signature Page*

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Debtor and Secured Party have caused this Agreement to
be duly executed by their duly authorized officers, managers, agents or
representatives, as applicable, all as of the day and year first above written.

              DEBTOR:
 
            MEGA MEDIA HOLDINGS, INC.
 
       
 
  By   /s/ Raul Alarcón, Jr.
 
       
 
  Name   Raul Alarcón, Jr.
 
  Title   President/CEO
 
            WDLP LICENSING, INC.
 
       
 
  By   /s/ Raul Alarcón, Jr.
 
       
 
  Name   Raul Alarcón, Jr.
 
  Title   President/CEO

[Signatures continued next page]

-23-



--------------------------------------------------------------------------------



 



[CONTINUATION OF SIGNATURE PAGE TO SECURITY AGREEMENT]

              SECURED PARTY:
 
            WDLP BROADCASTING COMPANY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager
 
            WDLP LICENSED SUBSIDIARY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager
 
            ROBIN BROADCASTING COMPANY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager
 
            ROBIN LICENSED SUBSIDIARY, LLC
 
       
 
  By   /s/ William C. De La Pena, M.D.
 
       
 
  Name   William C. De La Pena, M.D.
 
  Title   Manager

-24-